Exhibit 10.12

 

Compensation of Named Executive Officers of Curis, Inc.

 

As of March 1, 2005, following are the base salaries, on an annual basis, of the
named executive officers (as defined in Item 402(a)(3) of Regulation S-K) of
Curis, Inc.:

 

Daniel R. Passeri    $360,000     

President and Chief Executive Officer

     Michael P. Gray    $225,000     

Vice President of Finance and Chief Financial Officer

     Lee L. Rubin    $310,000     

Senior Vice President of Research and Chief Scientific Officer

     Mark W. Noel    $190,000     

Vice President, Technology Management and Business Development

     Mary Elizabeth Potthoff    $185,000     

Vice President, General Counsel

    

 

In addition, each of the named executive officers listed above is eligible to
receive stock options and stock awards under the 2000 Stock Incentive Plan of
Curis, Inc.

 

 